Order entered March 15, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00970-CV

                         KESHA TERRY, Appellant

                                     V.

                ROSEMARY INCENCIO, ET AL., Appellees

              On Appeal from the 68th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-18-10849

                                  ORDER

      Before the Court is appellant’s March 2, 2021 “Motion to hold off Appeal

due to Evidence Concerning Court Records” and appellees’ response. We DENY

the motion.


                                          /s/   CRAIG SMITH
                                                JUSTICE